Citation Nr: 9918091	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-31 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
tinnitus, to include as secondary to bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

Correspondence received in August 1994 from the National 
Personnel Records Center indicates that the veteran served on 
active duty from October 1978 to February 1979, with later 
service in the Army National Guard from September 1984 to 
April 1993.  The Board notes that a June 1992 Army National 
Guard Retirement Points History Statement shows that the 
veteran served from September 1978 to May 1992. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1997 decision of the Department 
of Veterans Affairs (VA) Regional Office in Muskogee, 
Oklahoma (RO), which found that new and material evidence had 
not been received to reopen the veteran's claim for service 
connection for bilateral hearing loss and tinnitus.  

An August 1993 rating decision originally denied service 
connection for bilateral hearing loss, tinnitus, headaches 
and sweating on the left side of the face.  Notice of the 
determination and the veteran's appellate rights were issued 
that same month.  The veteran did not submit a notice of 
disagreement with that decision.  In this regard, the Board 
recognizes that a December 1998 rating decision found that 
service medical and personnel records received by VA in 
August 1993 constituted new and material evidence, reopened 
the veteran's hearing loss and tinnitus claims, and denied 
them on the merits.  

Regardless, the issue of whether new and material evidence 
has been submitted with regard to the present claims must be 
addressed in the first instance by the Board, because it 
determines the Board's jurisdiction to reach the underlying 
claims and to adjudicate the claims de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir 1996), aff'g 8 Vet. App. 
1 (1995).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO 
may have determined in this regard is irrelevant.  Barnett, 
83 F.3d at 1383.

The Board also recognizes that a separate December 1998 
rating decision reopened and denied the veteran's claims for 
service connection for headaches and sweating on the left 
side of the face.  As the veteran has not submitted a notice 
of disagreement with the December 1998 rating decision 
denying service connection for headaches and sweating on the 
left side of the face, these issues are not before the Board.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  An unappealed August 1993 rating decision denied service 
connection for bilateral hearing loss and tinnitus.  

3.  Evidence pertaining to the veteran's claim for service 
connection for bilateral hearing loss, added to the record 
since the August 1993 rating decision, includes evidence 
which is not duplicative or cumulative and which is 
sufficiently relevant and probative, when viewed in 
conjunction with the evidence previously of record, that it 
must be considered to fairly decide the merits of the claim.

4.  Evidence pertaining to the veteran's claim for service 
connection for tinnitus, to include as secondary to bilateral 
hearing loss, added to the record since the August 1993 
rating decision, includes evidence which is not duplicative 
or cumulative and which is sufficiently relevant and 
probative, when viewed in conjunction with the evidence 
previously of record, that it must be considered to fairly 
decide the merits of the claim.



CONCLUSIONS OF LAW

1.  Evidence received since the August 1993 denial of service 
connection for bilateral hearing loss is new and material, 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38  C.F.R. §§ 3.102, 3.156(a) (1998). 

2.  Evidence received since the August 1993 denial of service 
connection for tinnitus, to include as secondary to bilateral 
hearing loss, is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108; 38  C.F.R. §§ 3.102, 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An August 19, 1993 rating decision denied service connection 
for bilateral hearing loss and tinnitus.  This rating 
decision became final when the veteran did not file a notice 
of disagreement within one year of the date he was notified 
of the unfavorable determination.   See 38 U.S.C.A. § 
7105(b)(1), (c) (West 1991).  

A final decision cannot be reopened and reconsidered by the 
Board unless new and material evidence is presented in 
connection with a request that the previously denied claim be 
reopened.  See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  When it is determined that new and 
material evidence has been submitted, the VA must reopen a 
previously denied claim.  See Spencer v. Brown, 4 Vet. App. 
283, 286-87 (1993); see also 38 U.S.C.A. § 7104(b) (West 
1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).  In light of 
Evans v. Brown, 9 Vet. App. 273, 285 (1996), the evidence to 
be reviewed is that which has been submitted since the last 
decision that disallowed the claim on any basis.  

The evidence added to the record since the veteran's August 
19, 1993 rating decision includes service medical records and 
service personnel records received from the Adjutant General, 
State of Oklahoma Military Department, on August 24, 1993; 
and service medical records received from the National 
Personnel Records Center (NPRC) on August 24, 1993.  

In this case, the Board finds that the additional service 
personnel and medical records constitute new and material 
evidence.  They are significant because they show that the 
veteran's military occupation specialty (MOS) was cannon 
crewman, and they show that he had hearing loss.  These 
records must be considered in connection with evidence 
previously assembled so as to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  Accordingly, the claims are 
reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.

New and material evidence having been submitted, the claim of 
entitlement to service connection for tinnitus, to include as 
secondary to bilateral hearing loss, is reopened.


REMAND

The veteran maintains, in substance, that he currently has 
bilateral hearing loss and tinnitus, which he incurred as a 
result of exposure to howitzer noise while on active duty and 
in the National Guard.  He denies having been exposed during 
civilian life to other noise levels sufficient to result in 
bilateral hearing loss and tinnitus.  Therefore, a favorable 
determination has been requested.


According to the veteran's Department of Defense Form 214 for 
his first period of service, his MOS was cannon crewman.  His 
medical records for this period are negative for complaints, 
findings, or treatment for bilateral hearing loss or 
tinnitus.  Personnel records from the veteran's National 
Guard service show that his MOS was cannon crewman and that 
he was assigned to a field artillery unit.  Medical records 
for this period indicate that in June 1989 he had a drum 
abnormality on clinical examination along with marked hearing 
loss.  It was recommended that all old audiograms should be 
reviewed, and that the veteran probably had an inaccurate 
audiogram at enlistment.  In July 1989, the veteran was 
placed on profile for severe hearing loss - deaf in left ear. 

A post-service medical record dated in October 1997 shows 
that the veteran was provided a diagnosis of otitis media.  

The veteran has not been afforded a VA audiological 
examination.  In light of the decision by the United States 
Court of Veterans Appeals (Court) in Hensley v. Brown, 5 Vet. 
App. 155 (1993), the RO should consider whether the veteran's 
current bilateral hearing loss and claimed tinnitus are due 
to exposure to noise during service, or as a result of 
disease in service.

In addition, where new and material evidence to reopen a 
claim consists of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  This 
comprehends official service department records which 
presumably have been misplaced and have now been located and 
forwarded to the Department of Veterans Affairs.  The 
retroactive evaluation of disability resulting from disease 
or injury subsequently service connected on the basis of the 
new evidence from the service department must be supported 
adequately by medical evidence.  Where such records clearly 
support the assignment of a specific rating over a part or 
the entire period of time involved, a retroactive evaluation 
will be assigned accordingly except as it may be affected by 
the filing date of the original claim.  38 C.F.R. § 3.156(c) 
(1998).


Accordingly, the Board REMANDS this case for the following 
actions: 

1.  The RO should schedule the veteran 
for a comprehensive VA examination by an 
appropriate examiner to determine the 
nature and extent of any bilateral 
hearing loss or tinnitus.  All indicated 
tests, including an audiological 
evaluation, must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that noise 
exposure incurred as a cannon crewman or 
otherwise during service resulted in 
bilateral hearing loss; and whether it is 
at least as likely as not that noise 
exposure incurred as a cannon crewman or 
otherwise during service, or bilateral 
hearing loss, resulted in tinnitus.  A 
complete rationale for all opinions 
expressed must be provided. 

2.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the veteran's claims 
for service connection for bilateral 
hearing loss and tinnitus, to include as 
secondary to bilateral hearing loss, with 
full consideration of the Court's 
decision in Henley, supra, and 38 C.F.R. 
§ 3.156 (c).

If the benefits sought are not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

